Name: 2000/90/EC: Council Decision of 24 January 2000 appointing a Portuguese member and alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2000-02-03

 Avis juridique important|32000D00902000/90/EC: Council Decision of 24 January 2000 appointing a Portuguese member and alternate member of the Committee of the Regions Official Journal L 028 , 03/02/2000 P. 0037 - 0037COUNCIL DECISIONof 24 January 2000appointing a Portuguese member and alternate member of the Committee of the Regions(2000/90/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Joaquim Manuel dos Santos Vairinhos, member, and a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr JosÃ © Carlos Zorrinho, alternate member, notified to the Council on 22 July and 17 November 1999 respectively;Having regard to the proposal from the Portuguese Government,HAS DECIDED AS FOLLOWS:Article 1Mr JosÃ © Carlos Zorrinho is hereby appointed full member of the Committee of the Regions in place of Mr Joaquim Manuel dos Santos Vairinhos, and Mr Manuel Lopes Ribeiro is appointed alternate member of the Committee of the Regions in place of Mr JosÃ © Carlos Zorrinho for the remainder of their current term of office, which runs until 25 January 2002.Done at Brussels, 24 January 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.